Date: 26/10/2009 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: Crosshair Exploration & Mining Corp Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 13/11/2009 Record Date for Voting (if applicable) : 13/11/2009 Meeting Date : 18/12/2009 Blake, Cassels & Graydon LLP Meeting Location (if available) : 23rd Floor, 595 Burrard Street Vancouver, BC V7X 1L3 Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 22763R101 CA22763R1010 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for Crosshair Exploration & Mining Corp
